 



Exhibit 10.15
ZipRealty Inc.
GARY M. BEASLEY EMPLOYMENT AGREEMENT
     This Agreement is entered into effective as of May 2, 2006 (the “Effective
Date”) by and between ZipRealty Inc. (the “Company”), and Gary M. Beasley
(“Executive”).
     1. Duties and Scope of Employment.
          (a) Position and Duties. As of the Effective Date, Executive will
serve as President and Chief Financial Officer (“CFO”) of the Company. Executive
will render such business and professional services in the performance of his
duties, consistent with Executive’s position within the Company, as shall
reasonably be assigned to him by the Company’s Board of Directors (the “Board”)
and/or as are contemplated by the Company’s bylaws. The period of Executive’s
employment under this Agreement is referred to herein as the “Employment Term.”
          (b) Obligations. During the Employment Term, Executive will perform
his duties faithfully and to the best of his ability and will devote his full
business efforts and time to the Company subject to the provisions of paragraph
5 (“Other Activities”). For the duration of the Employment Term, Executive
agrees not to actively engage in any other employment, occupation or consulting
activity for any direct or indirect remuneration without the prior approval of
the Board.
     2. At-Will Employment. The parties agree that Executive’s employment with
the Company will be “at-will” employment and may be terminated at any time with
or without cause or notice subject to the provisions set forth herein. Executive
understands and agrees that neither his job performance nor promotions,
commendations, bonuses or the like from the Company give rise to or in any way
serve as the basis for modification, amendment, or extension, by implication or
otherwise, of his employment with the Company.
     3. Compensation.
          (a) Base Salary. For all services to be rendered by the Executive
pursuant to this Agreement, the Company agrees to pay the Executive during the
Employment Term a base salary (the “Base Salary”) at an annual rate of not less
than $315,000. The Base Salary shall be paid in accordance with the Company’s
regular payroll practices. The Company may review the Base Salary and make such
increases therein as the Board may approve.
          (b) Retention Bonus. Company will pay Executive a bonus in the amount
of $75,000, less applicable withholding taxes (the “Retention Bonus”) on May 1,
2007, provided that Executive remains employed with the Company through May 1,
2007. The Retention Bonus is not earned compensation and is not paid in exchange
for any duties or responsibilities performed by Executive. Company agrees to pay
the Retention Bonus solely for purposes of retaining Executive’s employment
through May 1, 2007. The Retention Bonus will be paid in addition to any other
compensation or bonus to which Executive is entitled pursuant to the Company’s
applicable bonus plans or policies.

 



--------------------------------------------------------------------------------



 



     (c) Stock Option.
          (i) Initial Option. Effective as of the Effective Date, the Company
shall grant the Executive an option (the “Initial Option”) to purchase 250,000
shares of the Company’s common stock (the “Initial Option Shares”) at $8.55 per
share. The Initial Option shall vest as described in paragraph 3(c)(1) below and
shall be subject to such other terms and conditions as are described in
paragraph 3(c)(ii) below.
               (1) Vesting. Subject to the accelerated vesting provisions set
forth herein and the 2004 Equity Incentive Plan (the “2004 Plan”), the Initial
Option will vest as to 1/24th of the Initial Option Shares each month beginning
on the first day of the month after the Effective Date, so that the Option will
be fully vested and exercisable two (2) years from the Effective Date, subject
to Executive continuing to be a “Service Provider” (as defined in the 2004 Plan)
through the relevant vesting dates. In addition, in the event of a Change in
Control Executive’s Options will vest in accordance with the terms of
Executive’s Change of Control Agreement with the Company, which is attached
hereto as Exhibit A.
          (ii) Option Provisions. The Initial Option shall be granted under the
Company’s 2004 Plan, and the Executive’s Stock Option Agreements.
     4. Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in employee benefit plans or programs of the Company, if
any, to the extent that his position, tenure and other qualifications make him
eligible to participate, subject to the rules and regulations applicable
thereto. The Company reserves the right to cancel or change the benefit plans
and programs it offers to its employees at any time.
     5. Other Activities. The Executive shall devote substantially all of his
working time and efforts during the Company’s normal business hours to the
business and affairs of the Company and its subsidiaries and to the diligent and
faithful performance of the duties and responsibilities duly assigned to him
pursuant to this Agreement, except for vacations, holidays and sickness.
However, the Executive may devote a reasonable amount of his time to civic,
community, or charitable activities and, with the prior written approval of the
Board, to serve as a director of other corporations and to other types of
business or public activities not expressly mentioned in this paragraph.
     6. Severance.
          (a) Involuntary Termination Not for Cause or Resignation for Good
Reason. If Executive’s employment with the Company terminates other than for
“Cause” (as defined herein) or Executive resigns for “Good Reason” as that term
is defined herein, and Executive signs and does not revoke the Company’s
severance and release agreement, then Executive shall be entitled to receive
continuing payments of severance pay (less applicable withholding taxes) at a
rate equal to his Base Salary rate, as then in effect, for a period of six
(6) months from the date of such termination, to be paid in accordance with the
Company’s normal payroll policies.
          (b) Voluntary Termination; Termination for Cause. If Executive’s
employment with the Company terminates voluntarily by Executive without Good
Reason or for Cause by the Company, then (i) all vesting of the Option will
terminate immediately and all payments of

-2-



--------------------------------------------------------------------------------



 



compensation by the Company to Executive hereunder will terminate immediately
(except as to amounts already earned), and (ii) Executive will only be eligible
for severance benefits in accordance with the Company’s established policies as
then in effect.
          (c) Cause. For all purposes under this Agreement, “Cause” shall mean
(i) willful failure by the Executive to substantially perform his duties
hereunder (other than a failure resulting from the Executive’s complete or
partial incapacity due to physical or mental illness or impairment) after
receipt of a written warning and failure to cure any such non-performance within
ten (10) business days of receipt of such warning (ii) a willful act by the
Executive which constitutes gross misconduct and which is injurious to the
Company, (iii) a willful breach by the Executive of a material provision of this
Agreement, or (iv) a material and willful violation of a federal or state law or
regulation applicable to the business of the Company. No act, or failure to act,
by the Executive shall be considered “willful” unless committed without good
faith without a reasonable belief that the act or omission was in the Company’s
best interest. No compensation or benefits will be paid or provided to the
Executive under this Agreement on account of a termination for Cause, or for
periods following the date when such a termination of employment is effective.
The Executive’s rights under the benefit plans of the Company shall be
determined under the provisions of those plans.
          (d) Good Reason. For all purposes under this Agreement, “Good Reason”
shall mean without the Executive’s express written consent (i) a significant
reduction of the Executive’s duties, position or responsibilities; (ii) a
significant reduction by the Company in the Base Salary of the Executive as in
effect immediately prior to such reduction; (iii) a material reduction by the
Company in the kind or level of employee benefits to which the Executive is
entitled immediately prior to such reduction with the result that the
Executive’s overall benefits package is significantly reduced; (iv) the
relocation of the Executive to a facility or a location more than 50 miles from
the Executive’s then present location; (v) a substantial reduction, without good
business reasons, of the facilities and perquisites (including office space and
location) available to the Executive immediately prior to such reduction;
(vi) any material breach of this Agreement by the Company; or (vii) any failure
or refusal of a successor company to assume the Company’s obligations under this
Agreement. The Company’s hiring of a CEO will not amount to Good Reason under
this Agreement. Executive’s loss of the title and duties associated with the
position CFO will not amount to Good Reason under this Agreement provided that
he maintains the title and duties associated with the position President or a
higher level position.
     7. Right to Advice of Counsel. The Executive acknowledges that he has
consulted with counsel and is fully aware of his rights and obligations under
this Agreement.
     8. Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption agreement
prior to the effectiveness of any such succession shall entitle the Executive to
the benefits described in paragraph 6 of this Agreement, subject to the terms
and conditions therein.

-3-



--------------------------------------------------------------------------------



 



     9. Assignment. This Agreement and all rights under this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective personal or legal representatives, executors,
administrators, heirs, distributees, devisees, legatees, successors and assigns.
This Agreement is personal in nature, and neither of the parties to this
Agreement shall, without the written consent of the other, assign or transfer
this Agreement or any right or obligation under this Agreement to any other
person or entity; except that the Company may assign this Agreement to any of
its affiliates or wholly-owned subsidiaries, provided, that such assignment will
not relieve the Company of its obligations hereunder. If the Executive should
die while any amounts are still payable to the Executive hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s devisee, legatee, or other designee
or, if there be no such designee, to the Executive’s estate.
     10. Notices. All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given (i) on the date of
delivery, or, if earlier, (ii) one (1) day after being sent by a
well-established commercial overnight service, or (iii) three (3) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

              If to the Executive:   Gary M. Beasley         148 Waldo Ave.    
    Piedmont, CA         94611         If to the Company:   Zip Realty Inc.    
    2000 Powell St., Suite 300         Emeryville, CA         94608

or to such other address or the attention of such other person as the recipient
party has previously furnished to the other party in writing in accordance with
this paragraph.
     11. Waiver. Failure or delay on the part of either party hereto to enforce
any right, power, or privilege hereunder shall not be deemed to constitute a
waiver thereof. Additionally, a waiver by either party or a breach of any
promise hereof by the other party shall not operate as or be construed to
constitute a waiver of any subsequent waiver by such other party.

-4-



--------------------------------------------------------------------------------



 



     12. Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
     13. Arbitration.
          (a) Arbitration. In consideration of Executive’s employment with the
“Company”, its promise to arbitrate all employment-related disputes and
Executive’s receipt of the compensation, pay raises and other benefits paid to
Executive by the Company, at present and in the future, Executive agrees that
any and all controversies, claims, or disputes with anyone (including the
Company and any employee, officer, director, shareholder or benefit plan of the
Company in their capacity as such or otherwise) arising out of, relating to, or
resulting from Executive’s employment with the Company or the termination of
Executive’s employment with the Company, including any breach of this agreement,
shall be subject to binding arbitration under the arbitration rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the “Rules”) and pursuant to California law. Disputes which
Executive agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under State or Federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the California Labor Code, claims of harassment,
discrimination or wrongful termination and any statutory claims. Executive
further understands that this agreement to arbitrate also applies to any
disputes that the Company may have with Executive.
          (b) Procedure. Executive agrees that any arbitration will be
administered by the American Arbitration Association (“AAA”) and that a neutral
arbitrator will be selected in a manner consistent with its national rules for
the resolution of employment disputes. The arbitration proceedings will allow
for discovery according to the rules set forth in the National Rules for the
Resolution of Employment Disputes. Executive agrees that the arbitrator shall
have the power to decide any motions brought by any party to the arbitration,
including motions for summary judgment and/or adjudication and motions to
dismiss and demurrers, prior to any arbitration hearing. Executive agrees that
the arbitrator shall issue a written decision on the merits. Executive also
agrees that the arbitrator shall have the power to award any remedies, including
attorneys’ fees and costs, available under applicable law. Executive understands
the Company will pay for any administrative or hearing fees charged by the
arbitrator or AAA except that Executive shall pay the first $125.00 of any
filing fees associated with any arbitration Executive initiates. Executive
agrees that the arbitrator shall administer and conduct any arbitration in a
manner consistent with the rules and that to the extent that the AAA’s National
Rules for the Resolution of Employment Disputes conflict with the rules, the
rules shall take precedence.
          (c) Remedy. Except as provided by the rules, arbitration shall be the
sole, exclusive and final remedy for any dispute between Executive and the
Company. Accordingly, except as provided for by the rules, neither Executive nor
the Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not

-5-



--------------------------------------------------------------------------------



 



have the authority to disregard or refuse to enforce any lawful Company policy,
and the arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law which the Company has not adopted.
          (d) Availability of injunctive relief. In accordance with Rule 1281.8
of the California Code of Civil Procedure, Executive agrees that any party may
also petition the court for injunctive relief where either party alleges or
claims a violation of the employment, confidential information, invention
assignment agreement between Executive and the Company or any other agreement
regarding trade secrets, confidential information, nonsolicitation or Labor Code
§2870. In the event either party seeks injunctive relief, the prevailing party
shall be entitled to recover reasonable costs and attorneys fees.
          (e) Administrative relief. Executive understands that this agreement
does not prohibit Executive from pursuing an administrative claim with a local,
state or federal administrative body such as the department of fair employment
and housing, the equal employment opportunity commission or the workers’
compensation board. This agreement does, however, preclude Executive from
pursuing court action regarding any such claim.
          (f) Voluntary Nature of Agreement. Executive acknowledges and agrees
that Executive is executing this agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this agreement and fully understand it,
including that Executive is waiving Executive’s right to a jury trial. Finally,
Executive agrees that he/she has been provided an opportunity to seek the advice
of an attorney before signing this agreement.
     14. Integration. This Agreement, together with the 2004 Plan, the
Executive’s Stock Option Agreement and the Zip Realty Employee Proprietary
Information Agreement represents the entire agreement and understanding between
the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in writing and signed by the Company.
     15. Headings. The headings of the paragraphs contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this Agreement.
     16. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of California. Executive hereby consents to the exclusive personal
jurisdiction and venue of the courts of the federal and state courts in the
State of California.
     17. Counterparts. This Agreement may be executed in one or more
counterparts, none of which need contain the signature of more than one party
hereto, and each of which shall be deemed to be an original, and all of which
together shall constitute a single agreement.
     18. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

-6-



--------------------------------------------------------------------------------



 



     19. Acknowledgment. Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by their duly authorized officers, as of the day and year
first above written.
COMPANY:
ZipRealty Inc.

                  By:    /s/ Donald F. Wood   Date:   5/15/06     Title:  
Chairman of the Board       EXECUTIVE:     /s/ Gary M. Beasley   Date:   5/15/06

Gary M. Beasley

-8-



--------------------------------------------------------------------------------



 



EXHIBIT A
ZIPREALTY, INC.
CHANGE OF CONTROL AGREEMENT
     This Change of Control Agreement (the “Agreement”) is made and entered into
by and between ZipRealty, Inc., a Delaware corporation (the “Company”), and the
individual whose name is set forth on the signature page to this Agreement (the
“Executive”).
R E C I T A L S
     A.   It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Executive and can cause the Executive
to consider alternative employment opportunities. The Board has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the continued dedication and objectivity of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control of
the Company.
     B.   The Board believes that it is in the best interests of the Company and
its shareholders to provide the Executive with an incentive to continue his
employment and to motivate the Executive to maximize the value of the Company
upon a Change of Control for the benefit of its shareholders.
     C.   Certain capitalized terms used in the Agreement are defined in
Section 4 below.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the parties hereto agree as follows:
     1.   Term of Agreement. This Agreement shall terminate upon the date that
all obligations of the parties hereto with respect to this Agreement have been
satisfied.
     2.   At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be at-will, as defined under
applicable law. If the Executive’s employment terminates for any reason,
including (without limitation) any termination prior to a Change of Control, the
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
available in accordance with the Company’s established Executive plans and
practices or pursuant to other agreements with the Company.
     3.   Benefits.
          (a)   Termination Following A Change of Control. In the event that a
Change of Control of the Company occurs and during the period beginning on the
closing date of the transaction giving rise to such Change of Control and ending
12 months after such closing date, the Executive’s employment with the Company
(or the successor entity in such Change of Control transaction) is either
(a) terminated by the Company (or its successor entity) without Cause or (b) is
Constructively Terminated by the Executive, then fifty percent (50%) of all
unvested Stock Rights as of such date shall become fully vested on the date of
such termination.

A-1



--------------------------------------------------------------------------------



 




          (b)   Termination For Cause. If the Executive’s employment terminates
by reason of the Executive’s voluntary resignation (and is not a Constructive
Termination), or if the Executive is terminated for Cause, then the Executive
shall not be entitled to receive the accelerated vesting of Stock Rights set
forth in Section 3(a) above.
          (c)   Termination Apart from Change of Control. In the event the
Executive’s employment is terminated for any reason, either prior to the
occurrence of a Change of Control or after the twelve (12)-month period
following a Change of Control, then the Executive will be entitled to receive
severance and any other benefits only as may then be established under the
Company’s existing written severance and benefits plans and practices or
pursuant to other written agreements with the Company.
     4.   Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
          (a)   Cause. “Cause” means (i) the Executive’s failure to perform
(other than due to mental or physical disability or death) the duties of
Executive’s position (as they may exist from time to time) to the reasonable
satisfaction of the Company (or the successor corporation) after receipt of a
written warning and failure to cure any such non-performance within ten business
days of receipt of such written warning; (ii) any act of dishonesty taken in
connection with the Executive’s responsibilities as an Executive that is
intended to result in such Executive’s personal enrichment; (iii) the
Executive’s conviction or plea of no contest to a crime that negatively reflects
on the Executive’s fitness to perform Executive’s duties or harms the Company’s
(or the successor corporation’s) reputation or business; (iv) willful misconduct
by the Executive that is injurious to the Company’s (or the successor
corporation’s) reputation or business; or (v) the Executive’s willful violation
of a material Company employment policy. For purposes of this definition, an act
or failure to act will be deemed “willful” if effected not in good faith or
without reasonable belief that such action or failure to act was in the best
interests of the Company (or the successor corporation).
          (b)   “Change in Control” means the occurrence of any of the following
events:
                    (i)   Any “person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or
                    (ii)   The approval by shareholders of the sale or
disposition by the Company of all or substantially all of the Company’s assets;
                    (iii)   A change in the composition of the Board occurring
within a two-year period, as a result of which fewer than a majority of the
directors are Incumbent Directors. “Incumbent Directors” means directors who
either (A) are Directors as of the effective date of the

A-2



--------------------------------------------------------------------------------



 



Plan, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but will not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or
                    (iv)   The approval by shareholders of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation.
     For purposes of clauses (i) and (iii) above, such Change of Control shall
be deemed to have occurred on the date on which the transaction closes; for the
purpose of clauses (ii) and (iv) above, such Change of Control shall be deemed
to have occurred on the date on which the Company’s shareholders approve a
transaction described in that clause. Notwithstanding the foregoing, the
reincorporation of the Company in Delaware (or any other jurisdiction) shall not
constitute a Change of Control for purposes of this Agreement.
          (c)   Constructive Termination. “Constructive Termination” shall mean
the occurrence of any of the following without the Executive’s express written
consent (i) the assignment to the Executive of any duties or the reduction of
the Executive’s duties, either of which results in a significant diminution in
the Executive’s position or responsibilities in effect immediately prior to such
assignment, or the removal of the Executive from such position and
responsibilities, provided, however that changes in the circumstances of
employment which are solely the result of changes in corporate legal structure
resulting directly from the Change of Control shall not constitute a basis for
Constructive Termination; (ii) a substantial reduction, without good business
reasons, of the facilities and perquisites (including office space and location)
available to the Executive immediately prior to such reduction; (iii) a material
reduction by the Company in the cash compensation of the Executive as in effect
immediately prior to such reduction; (iv) a material reduction by the Company in
the kind or level of employee benefits to which the Executive is entitled
immediately prior to such reduction with the result that the Executive’s overall
benefits package is significantly reduced; or (v) the relocation of Executive’s
principal place of employment to a facility or a location more than 50 miles
from the Executive’s then present location.
          (d)   Stock Rights. “Stock Rights” shall mean all options or rights to
acquire shares of Company Common Stock, or stock appreciation rights,
performance units or performance shares (whether such awards are payable in
cash, shares of Company Common Stock or otherwise), under plans, agreements or
arrangements which are compensatory in nature, including, without limitation,
the Company’s 1999 Stock Plan and 2004 Equity Incentive Plan, and any restricted
stock purchase agreement between the Company and the Executive.

A-3



--------------------------------------------------------------------------------



 




     5.   Successors.
          (a)   Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
5(a) or which becomes bound by the terms of this Agreement by operation of law.
          (b)   Executive’s Successors. The terms of this Agreement and all
rights of the Executive hereunder shall inure to the benefit of, and be
enforceable by, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
     6.   Notice.
          (a)   General. Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid. In the case of the Executive,
mailed notices shall be addressed to the Executive at his or her home address
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.
          (b)   Notice of Termination. Any termination by the Company for Cause
or by the Executive as a result of a voluntary resignation or a Constructive
Termination shall be communicated by a notice of termination to the other party
hereto given in accordance with Section 6(a) of this Agreement. Such notice
shall indicate the specific termination provision in this Agreement relied upon,
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and shall
specify the termination date (which shall be not more than 30 days after the
giving of such notice). The failure by the Executive to include in the notice
any fact or circumstance which contributes to a showing of Constructive
Termination shall not waive any right of the Executive hereunder or preclude the
Executive from asserting such fact or circumstance in enforcing Executive’s
rights hereunder.
     7.   Miscellaneous Provisions.
          (a) No Duty to Mitigate. The Executive shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Executive may receive from any
other source.
          (b)   Waiver. No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Executive and by an authorized officer of the Company
(other than the Executive). No waiver by

A-4



--------------------------------------------------------------------------------



 



           either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time.
          (c)   Headings. All captions and section headings used in this
Agreement are for convenient reference only and do not form a part of this
Agreement.
          (d)   Whole Agreement. No agreements, representations or
understandings (whether oral or written and whether express or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof. This Agreement
represents the entire understanding of the parties hereto with respect to the
subject matter hereof and supersedes all prior arrangements and understandings
regarding the same. No future agreements between the Company and the Executive
may supersede this Agreement, unless they are in writing and specifically
mention this Section 7(d).
          (e)   Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).
          (f)   Severability. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.
          (g)   Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.
* * *

A-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Change in Control
Agreement, in the case of the Company by its duly authorized officer, as of the
day and year set forth below.

          COMPANY: ZIPREALTY, INC.
      By:   /s/ Eric A. Danziger         Name:   Eric A. Danziger       
Title:   President and Chief Executive Officer        Date:   August 30, 2004  
   

          EXECUTIVE:  Name: Gary M. Beasley
      /s/ Gary M. Beasley       (Signature)           

A-6